DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:
Claim 3 has redundant limitations. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the longitudinal direction" in line 17.  There is insufficient antecedent basis for this limitation in the claim.
The remaining claims are rejected due to their dependence.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (U.S. Publication No. 20190242728) in view of Williams et al. (U.S. Publication No. 20140283612).
Regarding claim 1, Low teaches a jig for supplying an ultrasonic medium, the medium supplying jig comprising: a main body (Figs.28-29, 2804) having a space provided to open at least one surface thereof to form a receiving part in which one end including a sensing surface of an ultrasonic probe (Figs.28-29, 2202) is received; a medium inlet port (See reproduced Fig.29, “inlet port”) through which the ultrasonic medium is injected (Paragraphs 163-165); a first medium outlet port (See reproduced Fig.29, “first medium outlet port”) provided at a position of the main body, where a sensing surface of the ultrasonic probe is disposed, to supply the ultrasonic medium; and a medium supply line (See reproduced Fig.29, “medium supply line”) provided to transfer the ultrasonic medium by connecting the medium inlet port with the first medium outlet port; and a second medium outlet port (See reproduced Fig.29, “second medium outlet port”) being in communication with the medium supply line and formed on the outer surface of the main body while penetrating a bottom surface of the main body from the first medium outlet port (Paragraph 163), wherein the first medium outlet port is formed on the bottom surface of the inside of the main body so as to face the sensing surface of the ultrasonic probe (As shown in the reproduced Fig.29), and a space is provided in the receiving part (As shown in the reproduced Fig.29).
Low is silent about the ultrasonic probe performs a translating motion on the first medium outlet port in a direction perpendicular to the longitudinal direction of the ultrasonic probe while being in contact with the first medium outlet port by means of the ultrasonic medium.
Williams teaches the ultrasonic probe performs a translating motion (Paragraph 24) on the first medium outlet port (Figs. 2-4, there is a hole at the bottom of the fixture 38, the hole can be interpreted as a outlet port to allow liquid couplant to exit) in a direction perpendicular to the longitudinal direction of the ultrasonic probe while being in contact with the first medium outlet port by means of the ultrasonic medium (Paragraphs 24-25).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make Low’s sensor 2202 movable in a in a direction perpendicular to the longitudinal direction of the sensor 2202 because it would increase measurement area of Low’s sensor 2202.



    PNG
    media_image1.png
    864
    957
    media_image1.png
    Greyscale

Regarding claim 2, the combination of Low and Williams teaches all the features of claim 1 as outlined above, Low further teaches wherein the medium inlet port (See reproduced Fig.29, “inlet port”) is provided at one side of the main body (Figs.28-29, 2804), and the medium supply line (See reproduced Fig.29, “medium supply line”) is provided inside the main body.
Regarding claim 5, the combination of Low and Williams teaches all the features of claim 1 as outlined above, Low further teaches wherein the first medium outlet port is shaped of a slot in which a length thereof is larger in the direction in which the ultrasonic probe performs a translating motion than in the direction perpendicular to the translating motion (As shown in the reproduced Fig.29).
Regarding claim 6, the combination of Low and Williams teaches all the features of claim 1 as outlined above, Low further teaches wherein the second medium outlet port is shaped of a slot in which a length thereof is larger in the direction in which the ultrasonic probe performs a translating motion than in the direction perpendicular to the translating motion (As shown in the reproduced Fig.29).
Regarding claim 7, the combination of Low and Williams teaches all the features of claim 1 as outlined above, Low further teaches wherein an area of a surface of the first medium outlet port, facing the ultrasonic probe is larger than that of a surface of the second medium outlet port, facing the ultrasonic probe (As shown in the reproduced Fig.29).
Regarding claim 8, the combination of Low and Williams teaches all the features of claim 1 as outlined above, Low further teaches wherein cross-sectional areas of the medium inlet port and the medium supply line are smaller than those of the first medium outlet port and the second medium outlet port, respectively (As shown in the reproduced Fig.29).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (U.S. Publication No. 20190242728) in view of Williams et al. (U.S. Publication No. 20140283612) and Fiseni et al. (U.S. Publication No. 20210396717).
Regarding claim 3, the combination of Low and Williams teaches all the features of claim 1 as outlined above, the combination of Low and Williams is silent about a third medium outlet port through which the ultrasonic medium stored in the receiving part is discharged as at least a portion of one surface of the receiving part is opened.
Fiseni teaches a third medium outlet port (Fig.6B, 64) through which the ultrasonic medium stored in the receiving part is discharged as at least a portion of one surface of the receiving part is opened (Paragraphs 78-79).
. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a third medium outlet port in Low’s device because it would control the amount of liquid couplant inside Low’s liquid couplant chamber.
Regarding claim 4, the combination of Low, Williams and Fiseni teaches all the features of claim 1 as outlined above, Fiseni further teaches wherein the third medium outlet port (Fig.6B, 64) is formed such that the at least a portion thereof is opened in one of both directions in which the ultrasonic probe performs a translating motion in the receiving part (As shown in Fig.6B, the third port 64 is formed on the right side).

Claims 9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (U.S. Publication No. 20190242728) in view of Williams et al. (U.S. Publication No. 20140283612) and Lim et al. (U.S. Publication No. 20180340914) and Hawbaker et al. (U.S. Publication No. 20030115961).
Regarding claim 9, the combination of Low and Williams teaches all the features of claim 1 as outlined above, Low further teaches a fast ultrasonic scanning apparatus, the fast ultrasonic scanning apparatus comprising: the medium supplying jig according to claim 1, disposed on the to-be-scanned object; and an ultrasonic probe which receives an ultrasonic image while performing a translating motion, wherein the ultrasonic probe receives the ultrasonic image while the medium supplying jig is transferred in a different direction from the longitudinal direction of the ultrasonic probe and the direction in which the ultrasonic probe performs the translating motion (Paragraphs 139-143).
The combination of Low and Williams is silent about circulating medium and a support die on which a to-be-scanned object is placed.
Lim teaches circulating medium (Paragraphs 27-28).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to circulate Low’s medium because it would save Low’s liquid couplant.
The combination of Low, Williams and Lim is silent about a support die on which a to-be-scanned object is placed.
Hawbaker teaches a support die (Fig.1, 15) on which a to-be-scanned object (Fig.1, 16) is placed.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to place Low’s to-be-scanned object on a support die because it would secure the object and increase measurement accuracy.
Regarding claim 11, the combination of Low, Williams, Lim and Hawbaker teaches all the features of claim 9 as outlined above, Low further teaches wherein a gap having a predetermined distance is formed between the first medium outlet port and a bottom surface of the ultrasonic probe (Paragraphs 163-167).
Regarding claim 12, the combination of Low, Williams, Lim and Hawbaker teaches all the features of claim 9 as outlined above, Low further teaches wherein a gap having a predetermined distance is formed between the to-be-scanned object and the ultrasonic medium supplying jig (Paragraph 163).
Regarding claim 13, the combination of Low, Williams, Lim and Hawbaker teaches all the features of claim 9 as outlined above, Williams further teaches wherein a surface of the first medium outlet port (Figs. 2-4, there is a hole at the bottom of the fixture 38, the hole can be interpreted as a outlet port to allow liquid couplant to exit), facing the ultrasonic probe, is covered by a sensing surface of the ultrasonic probe at opposite ends of the translating motion of the ultrasonic probe (Paragraphs 24-25).
Regarding claim 14, the combination of Low, Williams, Lim and Hawbaker teaches all the features of claim 9 as outlined above, Hawbaker further teaches a medium tank for receiving the support die (Paragraph 15).
The combination of Low, Williams, Lim and Hawbaker is silent about storing the ultrasonic medium introduced from the ultrasonic medium supplying jig.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the medium tank to store the ultrasonic medium introduced from the ultrasonic medium supplying jig, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 15, the combination of Low, Williams, Lim and Hawbaker teaches all the features of claim 14 as outlined above, the combination of Low, Williams, Lim and Hawbaker is silent about wherein the ultrasonic medium stored in the medium tank is introduced to the medium inlet port and circulated.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to introduce the ultrasonic medium stored in the medium tank to the medium inlet port and circulated, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 16, the combination of Low, Williams, Lim and Hawbaker teaches all the features of claim 9 as outlined above, the combination of Low, Williams, Lim and Hawbaker is silent about a fast ultrasonic scanning system with a circulating medium, for controlling a plurality of the fast ultrasonic scanning apparatuses according to claim 9 to scan edge portions of a to-be-scanned object.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to control a plurality of the fast ultrasonic scanning apparatuses according to claim 9 to scan edge portions of a to-be-scanned object, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 17, the combination of Low, Williams, Lim and Hawbaker teaches all the features of claim 16 as outlined above, the combination of Low, Williams, Lim and Hawbaker is silent about wherein the to-be-scanned object has a quadrangular plane shape, the ultrasonic probes are arranged on each side of the to-be-scanned object and the respective ultrasonic probes are controlled to simultaneously scan the respective edge portions of the to-be-scanned object while being simultaneously transferred to the respective sides of the to-be-scanned object.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the to-be-scanned object has a quadrangular plane shape, the ultrasonic probes are arranged on each side of the to-be-scanned object and the respective ultrasonic probes are controlled to simultaneously scan the respective edge portions of the to-be-scanned object while being simultaneously transferred to the respective sides of the to-be-scanned object, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 18, the combination of Low, Williams, Lim and Hawbaker teaches all the features of claim 17 as outlined above, the combination of Low, Williams, Lim and Hawbaker is silent about wherein the respective ultrasonic probes simultaneously start scanning and simultaneously terminate scanning.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the respective ultrasonic probes simultaneously start scanning and simultaneously terminate scanning, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).
Regarding claim 19, the combination of Low, Williams, Lim and Hawbaker teaches all the features of claim 16 as outlined above, the combination of Low, Williams, Lim and Hawbaker is silent about wherein the to-be-scanned object has a rectangular plane shape, and more ultrasonic probes are arranged on longer sides than on the shorter sides of the to-be-scanned object.
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the to-be-scanned object has a rectangular plane shape, and more ultrasonic probes are arranged on longer sides than on the shorter sides of the to-be-scanned object, since it has been held to be within the general skill of a worker in the art to apply a known technique to a known device (method, or product) ready for improvement to yield predictable results is obvious.   KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Low et al. (U.S. Publication No. 20190242728) in view of Williams et al. (U.S. Publication No. 20140283612) and Lim et al. (U.S. Publication No. 20180340914) and Hawbaker et al. (U.S. Publication No. 20030115961) and Fiseni et al. (U.S. Publication No. 20210396717).
Regarding claim 10, the combination of Low, Williams, Lim and Hawbaker teaches all the features of claim 9 as outlined above, the combination of Low and Williams is silent about wherein the ultrasonic medium supplying jig further comprises a third medium outlet port through which the ultrasonic medium in the receiving part is discharged from the receiving part as at least a portion of one surface of the receiving part is opened.
Fiseni teaches wherein the ultrasonic medium supplying jig further comprises a third medium outlet port (Fig.6B, 64) through which the ultrasonic medium in the receiving part is discharged from the receiving part as at least a portion of one surface of the receiving part is opened (Paragraphs 78-79).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include a third medium outlet port in Low’s device because it would control the amount of liquid couplant inside Low’s liquid couplant chamber.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN Y ZHONG whose telephone number is (571)272-3798. The examiner can normally be reached M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIN Y ZHONG/           Primary Examiner, Art Unit 2861